Citation Nr: 0024659	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-09 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a subtotal 
gastrectomy for a duodenal ulcer, currently evaluated as 60 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1999 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
rating in excess of 60 percent for a subtotal gastrectomy for 
a duodenal ulcer (hereinafter "subtotal gastrectomy") and 
his claim for TDIU.

In statements of April 1998 and May 1999 the veteran asserted 
that his service-connected gastrointestinal disorder 
"aggravated" the following disabilities: multiple 
sclerosis, depression and a "blood disorder with blockage."  
It is unclear from a reading of these statements whether or 
not he is filing a claim for service connection for any or 
all of these disabilities.  If so, he should be apprised by 
the RO of the evidence needed to file a well grounded claim 
for service connection and any other appropriate action 
should be undertaken.  


REMAND

The veteran and his representative contend that the veteran's 
service-connected subtotal gastrectomy is manifested by 
increased symptomatology that requires an increased rating.  
Specifically, the veteran complains of nausea, shaking, 
cramping, vomiting, bloating, and episodes of extreme hunger 
as well as diarrhea or constipation.

Tellingly, the veteran's service-connected disability was 
historically evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (duodenal ulcers) and, most recently, rated as 60 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7308 (postgastrectomy syndromes).  See RO decisions entered 
in March 1956, March 1965, and November 1980.

However, the Board notes that the veteran has already been 
assigned the maximum schedular disability award possible 
under the foregoing codes.  38 C.F.R. § 4.114.  Moreover, the 
Board notes that ratings of digestive disabilities under 
Diagnostic Codes 7301 to 7329, inclusive, will not be 
combined with each other.  A single evaluation must be 
assigned under the individual Diagnostic Code that reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1999).

In addition, the Board notes that, while the record on appeal 
contains voluminous VA and private treatment records dating 
back to 1956, the most recent of these records (i.e., those 
for the past decade) do not show the veteran seeking 
treatment on a regular basis for his service-connected 
disability.  Specifically, the records in the claims file 
that show the veteran's complaints and/or treatment for 
adverse symptomatology possibly caused by his service-
connected subtotal gastrectomy in the 1990's are limited to 
the following treatment records: treatment records from Dr. 
Roger M. Allanigue, dated in March 1990 (complaints of 
diarrhea), January 1991 (complaints of nausea, weakness, and 
dizziness), and April 1991 (a diagnosis of gastritis); 
partial copies of May 1992 VA examination reports and a June 
1992 VA examination report (complaints of nausea, shaking, 
cramping, vomiting, bloating, episodes of extreme hunger and 
diarrhea, an observation that the veteran weighed 132 pounds, 
and a diagnosis of dumping syndrome); treatment records from 
Union City Memorial Hospital, dated in June 1998 (veteran was 
reported to have lost ten pounds in the last four months and 
was being continued on his dumping syndrome medication) and 
August 1998 (complaints of nausea, cold, weakness, and soft 
stool, as well as an observation of his having increased 
bowel sounds, and a diagnosis of gastritis); and an August 
1998 VA examination report (complaints of nausea, sweating 
after meals, diarrhea, constipation, shaking due to extreme 
hunger and an after meal burning sensation, an observation 
that the veteran weighed 133 pounds, and a diagnosis of 
dumping syndrome).

Given the foregoing record (i.e., the veteran claiming an 
increased rating for his service-connected subtotal 
gastrectomy when he is already receiving the maximum award 
possible under relevant rating criteria), the Board finds 
that the veteran is requesting extra-schedular consideration.  
In this regard, the Board notes that a certain process is to 
be undertaken by the RO when a question is raised as to 
whether the rating schedule adequately compensates for the 
peculiar circumstances of a claimant's case.  Specifically, 
the provisions of 38 C.F.R. § 3.321(b)(1) (1999) require that 
consideration be given to whether the veteran's case is an 
exceptional one, namely one where the schedular evaluation is 
found to be inadequate.  If so, the case is to be submitted 
by the RO to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, either of whom is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  Id.

However, the Board observes that the RO has not, as yet, made 
a determination as to whether referral under § 3.321(b)(1) is 
appropriate.  Although an extra-schedular rating, by 
definition, does not affect the Board's analysis on whether 
an increased schedular rating is warranted, it is 
nevertheless an integral part of the matter on appeal, Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996), and a remand for action 
under § 3.321(b)(1) is required before adjudication of the 
veteran's claim for an increased rating for his service-
connected subtotal gastritis may go forward.  See also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); 38 C.F.R. § 19.9 
(1999) (when, during the course of review, it is determined 
that correction of a procedural defect is essential for a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction, specifying the action to 
be undertaken).

Next, the Board notes that a review of the record on appeal 
shows the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  See September 1977 
letter from the SSA.  However, the reason for the 1977 SSA 
award does not appear in the record.  While other records 
reflect evidence of significant, unrelated disability which 
have impacted his employability, the veteran has clearly 
argued that his service-connected disorder results in 
unemployability.  Therefore, before appellate consideration 
of the issues on appeal can be completed, the RO must first 
determine the reason for the 1977 SSA award.  Moreover, if 
the reason is relevant to either of the issues on appeal, 
adjudication of the veteran's claims must be deferred until 
all relevant records on file with the SSA are associated with 
the record on appeal.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, adjudication of the TDIU issue is deferred 
pending completion of the additional evidentiary development 
sought above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).

Finally, the Board notes that in the event a current VA 
examination is deemed necessary by the RO, the veteran is 
herein advised that, in keeping with the VA's duty to assist, 
as announced in Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991), at least in part the purpose of the examination, if 
ordered, is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide it with evidence of current or 
past treatment for his service-connected 
subtotal gastrectomy, including any 
medical evidence demonstrating a marked 
interference with employment or frequent 
periods of hospitalization, that have not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  The RO should also obtain and 
associate with the record complete copies 
of the May 1992 VA examination reports as 
well as the results of the testing 
ordered at the August 1998 VA 
examination.

2.  The RO should ask the veteran to 
provide it with the reason behind the 
1977 award of SSA disability benefits.  
If the reason for the award is relevant 
to either of the issues on appeal, the RO 
should obtain from the SSA any pertinent 
SSA and medical records it has on file.

3.  After the above development has been 
completed, the RO should consider whether 
the veteran needs to be scheduled for a 
gastrointestinal examination for purposes 
of assessing the current severity of his 
service-connected subtotal gastrectomy.  
If so, such should be accomplished prior 
to return of this case to the Board.  

4.  The RO should also make a 
determination in writing of whether 
referral under § 3.321(b)(1) is 
appropriate.  The RO should, after 
undertaking any additional development 
suggested by the record, re-adjudicate 
the claims in question.  (If the case was 
referred to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, the ultimate outcome 
should be communicated to the veteran.)  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued that includes the RO's 
reason for referring or not referring the 
case to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service under § 3.321(b)(1).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


